Allowable Subject Matter
The prior art of record in particular, Chen et al. US 2018/0359483 A1 in view Liu et al. US 2020/0260111 A1 does not disclose, with respect to claim 1, a plurality of headers, each header including a global motion enabled flag and an affine enabled flag, a picture parameter set, and a coded picture, the coded picture including a first coded region with global motion and a second coded region with local motion; using at least one of translational motion compensation, 4-parameter affine motion compensation, and 6-parameter affine based motion compensation, wherein decoding is performed as
a function of the global motion enabled flag and the affine enabled flags claimed.  
Rather, Chen et al. discloses the method involves determining a motion vector of a non-adjacent block of a current picture of video data by a video decoder, where the non-adjacent block is non-adjacent to a current block of the current picture. A motion vector predictor (MVP) of the current block is determined by the video decoder based on the motion vector of the non-adjacent block. A motion vector of the current block is determined by the video decoder based on the MVP of the current block. A predictive block is determined by the video decoder based on the motion vector of the current block. 
Similarly, Liu et al. teaches the method involves receiving the input data related to a current processing unit at a video encoder side. A video bitstream is received corresponding to compressed data. The current processing unit is provided at a video decoder side. The current processing unit consists of a set of pixels from the video data. A global motion compensation indication is indicated at the video encoder side. The current processing unit is encoded at the video encoder side. The current processing unit is decoded at the video decoder side using the coding modes. 
The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485